Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claims 1-4, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
in response to a determination that there are no available attribute classifiers that are operable to determine attributes of objects detected by the object detector: 
receiving a user input indicating a particular attribute for the particular type of object; 
generating training data for the particular attribute based on the user input; and 
generating a particular attribute classifier based on the training data, the particular attribute classifier operable to determine the particular attribute for each object detected by the object detector. 
The closest prior art, Fabian et al. ("Searching for People through Textual and Visual Attributes," 2012 25th SIBGRAPI Conference on Graphics, Patterns and Images, 2012, pp. 276-282) reveals a similar technique for searching for people using textual and visual attributes by constructing a visual dictionary, obtaining feature vectors, and training attribute classifiers, as shown in the following Fig. 1 (“The proposed approach aims at searching for people using textual and visual attributes. Given an image 

    PNG
    media_image1.png
    570
    772
    media_image1.png
    Greyscale

However, the above prior art fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kazui (US 20180204067 A1): “[0048] The person detector executed in the video image recognition unit 40 detects a person from input video images transmitted from the image capturing unit 10 and outputs the position and size of the detected person. At this time, the person detection results include incorrect detection results and no-detection results. Thus, the foregoing pieces of information are judged and feedback is provided to the classifier so that the classifier autonomously adapts to the image-capturing environment. Further, the performance of person detection is improved without providing a teacher signal online by a human.” “[0060] A possible case in which the judgment is suspended as described above is a case in which the classifier is unable to detect a person when the posture of the person in an input video image is complicated in a case in which the person detector is learned using a database including mainly cases of upright walking. As used herein, the term “complicated posture” refers to, for example, a squat or running with a broad movement of arms and legs. In such cases, the waveform of the AF evaluation value indicates that the person is present, and this does not match the result output by the classifier. In this case, the classifier does not output the person detection region, so the learning database storing unit 32 and the classifier cannot be updated.”
Skiles et al. (US 20180314939 A1): A method includes receiving, via a graphical user interface including a plurality of document elements and a plurality of class element, user input associating a first document element of the plurality of document elements with a first class element of the plurality of class elements. Each document element represents a corresponding document of a plurality of documents, and each class element represents a corresponding class of a plurality of classes. The method also includes generating a document classifier using supervised training data, where the supervised training data indicates, based on the user input, that a first document represented by the first document element is assigned to a first class associated with the first class element. (Abstract)
Paquet et al. (US 20120158620 A1): Many computing scenarios involve the classification of content items within one or more categories. The content item set may be too large for humans to classify, but an automated classifier (e.g., an artificial neural network) may not be able to classify all content items with acceptable accuracy. Instead, the automated classifier may calculate a classification confidence while classifying respective content items. Content items having a low classification confidence may be sent to a human classifier, and may be added, along with the categories identified by the human classifier, to a training set. The automated classifier may then be retrained using the training set, thereby incrementally improving the classification confidence of the automated classifier while conserving the involvement of human classifiers. Additionally, human classifiers may be rewarded for classifying the content items, and the costs of such rewards may be considered while selecting content items for the training set. (Abstract)

    PNG
    media_image2.png
    681
    488
    media_image2.png
    Greyscale

Hua et al. (US 8649594 B1): A method for assessing events detected by a surveillance system includes assessing the likelihood that the events correspond to events being monitored from feedback in response to a condition set by a user. Classifiers are created for the events from the feedback. The classifiers are applied Abstract)

    PNG
    media_image3.png
    407
    596
    media_image3.png
    Greyscale

Polak et al. (US 20190294881 A1): A computer implemented method of identifying a behavior of objects detected in a video stream, comprising using one or more processors adapted for receiving a video stream comprising a plurality of frames captured by imaging sensor(s), applying a first set of trained classification functions for visually analyzing each of at least a subset of the frames to create a semantic attribute set for each object detected in each frame comprising an object probability score indicative of the object class probability, attribute probability score(s) indicative of probability of attribute(s) associated with the object and estimated location of the object, applying a second set of trained classification functions for semantically analyzing the attribute sets created for each object tracked in the subset to calculate a behavior probability score indicative of action(s) estimated to be conducted by Abstract)

    PNG
    media_image4.png
    345
    789
    media_image4.png
    Greyscale

Ando (US 20160026900 A1): An image processing device includes an input reception section that receives a learning image and a correct answer label, a processing section that performs a process that generates classifier data and a processing target image, and a storage section. The processing section generates the processing target image that is the entirety or part of the learning image, calculates a feature quantity of the processing target image, generates the classifier data based on training data that is a set of the feature quantity and the correct answer label assigned to the learning image that corresponds to the feature quantity, generates an image group based on the learning image or the processing target image, classifies each image of the image group using the classifier data to calculate a classification score of each image, and regenerates the processing target image based on the classification score and the image group. (Abstract)
Karta et al. (US 9208323 B1): A security system receives attribute samples from one or more devices configured to simulate one or more states (such as attack states). Abstract)
Avasarala et al. (US 9292688 B2): Improved systems and methods for automated machine-learning, zero-day malware detection. Embodiments include a method for improved zero-day malware detection that receives a set of training files which are each known to be either malign or benign, partitions the set of training files into a plurality of categories, and trains category-specific classifiers that distinguish between malign and benign files in a category of files. The training may include selecting one of the plurality of categories of training files, identifying features present in the training files in the selected category of training files, evaluating the identified features to determine the identified features most effective at distinguishing between malign and benign files, and building a category-specific classifier based on the evaluated features. Embodiments also include by a system and computer-readable medium with instructions for executing the above method. (Abstract)
Forman et al. (US 7437334 B2): An apparatus and methods for feature selection and classifier builder are disclosed. The feature selection apparatus allows for removal of Abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669